 1   KILPATRICK TOWNSEND & STOCKTON LLP
     Steven D. Moore (State Bar No. 290875)
 2   smoore@kilpatricktownsend.com
     Two Embarcadero Center, Suite 1900
 3   San Francisco, CA 94111
     Telephone: 415 576 0200
 4   Facsimile: 415 576 0300
 5   Taylor J. Pfingst (State Bar No. 316516)
     tpfingst@kilpatricktownsend.com
 6   1801 Century Park East, Suite 2300
     Los Angeles, CA 90067
 7   Telephone: 310 248 3830
     Facsimile: 310 860 0363
 8
     James J. Maune (State Bar No. 293923)
 9   jmaune@kilpatricktownsend.com
     12255 El Camino Real, Suite 250
10   San Diego, CA 92130
     Telephone: 858 350 6100
11   Facsimile: 858 350-6111
12   Attorneys for Plaintiff
13   BAYRAMOGLU LAW OFFICES LLC
     Nihat Deniz Bayramoglu (State Bar No. 294922)
14   deniz@bayramoglu-legal.com
     1540 West Warm Springs Road, Suite 100
15   Henderson, NV 89014
     Telephone: (702) 462-5973
16   Facsimile: (702) 553-3404
17   Attorneys for Defendants
18
19                         UNITED STATES DISTRICT COURT
20                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
21                                      WESTERN DIVISION
22   ZODIAC POOL SYSTEMS LLC, a                 Case No. 2:20-cv-09085-GW (AFMx)
     Delaware limited liability company,
23                                              [PROPOSED] STIPULATED
                  Plaintiff,                    PROTECTIVE ORDER 1
24
           v.
25                                              Complaint Filed: October 2, 2020
     TIANJIN WANGYUAN                           Trial Date:
26   ENVIRONMENTAL PROTECTION
     AND TECHNOLOGY CO., LTD.                   Judge: Hon. George H. Wu
27
     1
      This Stipulated Protective Order is based substantially on the model protective
28
     order provided under Magistrate Judge Alexander F. MacKinnon’s Procedures.
     STIPULATED PROTECTIVE ORDER
     CASE NO. 2:20-CV-09085-GW (AFMx)
 1   d/b/a WINNY POOL CLEANER and
     TIANJIN POOL & SPA
 2   CORPORATION, a California
     corporation,
 3
                  Defendant.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     STIPULATED PROTECTIVE ORDER
     CASE NO. 2:20-CV-09085-DDP-AFM   -2-
 1   1.    A.     PURPOSES AND LIMITATIONS
 2         Discovery in this action is likely to involve production of confidential,
 3   proprietary or private information for which special protection from public
 4   disclosure and from use for any purpose other than prosecuting this litigation may
 5   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
 6   enter the following Stipulated Protective Order. The parties acknowledge that this
 7   Order does not confer blanket protections on all disclosures or responses to
 8   discovery and that the protection it affords from public disclosure and use extends
 9   only to the limited information or items that are entitled to confidential treatment
10   under the applicable legal principles.
11         B.     GOOD CAUSE STATEMENT
12         This action is likely to involve trade secrets, customer and pricing lists and
13   other valuable research, development, commercial, financial, technical and/or
14   proprietary information for which special protection from public disclosure and
15   from use for any purpose other than prosecution of this action is warranted. Such
16   confidential and proprietary materials and information consist of, among other
17   things, confidential business or financial information, information regarding
18   confidential business practices, or other confidential research, development, or
19   commercial information (including information implicating privacy rights of third
20   parties), information otherwise generally unavailable to the public, or which may be
21   privileged or otherwise protected from disclosure under state or federal statutes,
22   court rules, case decisions, or common law. Accordingly, to expedite the flow of
23   information, to facilitate the prompt resolution of disputes over confidentiality of
24   discovery materials, to adequately protect information the parties are entitled to keep
25   confidential, to ensure that the parties are permitted reasonable necessary uses of
26   such material in preparation for and in the conduct of trial, to address their handling
27   at the end of the litigation, and serve the ends of justice, a protective order for such
28   information is justified in this matter. It is the intent of the parties that information
     STIPULATED PROTECTIVE ORDER
     CASE NO. 2:20-CV-09085-GW (AFMx)                                                      -1-
 1   will not be designated as confidential for tactical reasons and that nothing be so
 2   designated without a good faith belief that it has been maintained in a confidential,
 3   non-public manner, and there is good cause why it should not be part of the public
 4   record of this case.
 5         C.     ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER
                  SEAL
 6
 7         The parties further acknowledge, as set forth in Section 12.3, below, that this
 8   Stipulated Protective Order does not entitle them to file confidential information
 9   under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
10   and the standards that will be applied when a party seeks permission from the court
11   to file material under seal.
12         There is a strong presumption that the public has a right of access to judicial
13   proceedings and records in civil cases. In connection with non-dispositive motions,
14   good cause must be shown to support a filing under seal. See Kamakana v. City and
15   County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
16   Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics,
17   Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders
18   require good cause showing), and a specific showing of good cause or compelling
19   reasons with proper evidentiary support and legal justification, must be made with
20   respect to Protected Material that a party seeks to file under seal. The parties’ mere
21   designation of Disclosure or Discovery Material as CONFIDENTIAL or “HIGHLY
22   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” does not—without the
23   submission of competent evidence by declaration, establishing that the material
24   sought to be filed under seal qualifies as confidential, privileged, or otherwise
25   protectable—constitute good cause.
26         Further, if a party requests sealing related to a dispositive motion or trial, then
27   compelling reasons, not only good cause, for the sealing must be shown, and the
28   relief sought shall be narrowly tailored to serve the specific interest to be protected.
     STIPULATED PROTECTIVE ORDER
     CASE NO. 2:20-CV-09085-DDP-AFM                                                   -2-
 1   See Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir. 2010). For
 2   each item or type of information, document, or thing sought to be filed or introduced
 3   under seal in connection with a dispositive motion or trial, the party seeking
 4   protection must articulate compelling reasons, supported by specific facts and legal
 5   justification, for the requested sealing order. Again, competent evidence supporting
 6   the application to file documents under seal must be provided by declaration.
 7         Any document that is not confidential, privileged, or otherwise protectable in
 8   its entirety will not be filed under seal if the confidential portions can be redacted. If
 9   documents can be redacted, then a redacted version for public viewing, omitting
10   only the confidential, privileged, or otherwise protectable portions of the document,
11   shall be filed. Any application that seeks to file documents under seal in their
12   entirety should include an explanation of why redaction is not feasible.
13   2.    DEFINITIONS
14         2.1    Action: Case No. 2:20-cv-09085-GW (AFMx).
15         2.2    Challenging Party: a Party or Non-Party that challenges the designation
16   of information or items under this Order.
17         2.3    “CONFIDENTIAL” Information or Items: information (regardless of
18   how it is generated, stored or maintained) or tangible things that qualify for
19   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
20   the Good Cause Statement.
21         2.4    Counsel: Outside Counsel of Record (as well as their support staff) and
22   excludes in-house attorneys “house counsel” for the parties.
23         2.5    Designating Party: a Party or Non-Party that designates information or
24   items that it produces in disclosures or in responses to discovery as
25   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
26   ONLY.”
27         2.6    Disclosure or Discovery Material: all items or information, regardless
28   of the medium or manner in which it is generated, stored, or maintained (including,
     STIPULATED PROTECTIVE ORDER
     CASE NO. 2:20-CV-09085-DDP-AFM                                                    -3-
 1   among other things, testimony, transcripts, and tangible things), that are produced or
 2   generated in disclosures or responses to discovery in this matter.
 3         2.7    Expert: a person with specialized knowledge or experience in a matter
 4   pertinent to the litigation who (1) has been retained by a Party or its counsel to serve
 5   as an expert witness or as a consultant in this Action, (2) is not a past or current
 6   employee of a Party or of a Party’s competitor, and (3) at the time of retention, is
 7   not anticipated to become an employee of a Party or of a Party’s competitor.
 8         2.8    House Counsel: attorneys who are employees of a party to this Action.
 9   House Counsel does not include Outside Counsel of Record or any other outside
10   counsel.
11         2.9    Non-Party: any natural person, partnership, corporation, association or
12   other legal entity not named as a Party to this action.
13         2.10 Outside Counsel of Record: attorneys who are not employees of a party
14   to this Action but are retained to represent or advise a party to this Action and have
15   appeared in this Action on behalf of that party or are affiliated with a law firm that
16   has appeared on behalf of that party, and includes other attorneys, paralegals,
17   secretaries, and other support staff employed in the law firms identified below:
18   Kilpatrick Townsend Stockton LLP and Bayramoglu Law Offices LLC.
19         2.11 Party: any party to this Action, including all of its officers, directors,
20   employees, consultants, retained experts, and Outside Counsel of Record (and their
21   support staffs).
22         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
23   Discovery Material in this Action.
24         2.13 Professional Vendors: persons or entities that provide litigation support
25   services (e.g., photocopying, videotaping, translating, preparing exhibits or
26   demonstrations, and organizing, storing, or retrieving data in any form or medium)
27   and their employees and subcontractors.
28         2.14 Protected Material: any Disclosure or Discovery Material that is
     STIPULATED PROTECTIVE ORDER
     CASE NO. 2:20-CV-09085-DDP-AFM                                                   -4-
 1   designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
 2   ATTORNEYS’ EYES ONLY.”
 3         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
 4   from a Producing Party.
 5         2.16 “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
 6   Information or Items: extremely sensitive “Confidential Information or Items,”
 7   disclosure of which to another Party or Non-Party would create a substantial risk of
 8   serious harm that could not be avoided by less restrictive means.
 9   3.    SCOPE
10         The protections conferred by this Stipulation and Order cover not only
11   Protected Material (as defined above), but also (1) any information copied or
12   extracted from Protected Material; (2) all copies, excerpts, summaries, or
13   compilations of Protected Material; and (3) any testimony, conversations, or
14   presentations by Parties or their Counsel that might reveal Protected Material.
15         However, the protections conferred by this Stipulation and Order do not cover
16   the following information: (a) any information that is in the public domain at the
17   time of disclosure to a Receiving Party or becomes part of the public domain after
18   its disclosure to a Receiving Party as a result of publication not involving a violation
19   of this Order, including becoming part of the public record through trial or
20   otherwise; and (b) any information known to the Receiving Party prior to the
21   disclosure or obtained by the Receiving Party after the disclosure from a source who
22   obtained the information lawfully and under no obligation of confidentiality to the
23   Designating Party.
24         Any use of Protected Material at trial shall be governed by the orders of the
25   trial judge. This Order does not govern the use of Protected Material at trial.
26   4.    DURATION
27         Once a case proceeds to trial, information that was designated as
28   CONFIDENTIAL or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
     STIPULATED PROTECTIVE ORDER
     CASE NO. 2:20-CV-09085-DDP-AFM                                                    -5-
 1   ONLY” or maintained pursuant to this protective order used or introduced as an
 2   exhibit at trial becomes public and will be presumptively available to all members of
 3   the public, including the press, unless compelling reasons supported by specific
 4   factual findings to proceed otherwise are made to the trial judge in advance of the
 5   trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause” showing for
 6   sealing documents produced in discovery from “compelling reasons” standard when
 7   merits-related documents are part of court record). Accordingly, the terms of this
 8   protective order do not extend beyond the commencement of the trial.
 9   5.    DESIGNATING PROTECTED MATERIAL
10         5.1    Exercise of Restraint and Care in Designating Material for Protection.
11   Each Party or Non-Party that designates information or items for protection under
12   this Order must take care to limit any such designation to specific material that
13   qualifies under the appropriate standards. The Designating Party must designate for
14   protection only those parts of material, documents, items or oral or written
15   communications that qualify so that other portions of the material, documents, items
16   or communications for which protection is not warranted are not swept unjustifiably
17   within the ambit of this Order.
18         Mass, indiscriminate or routinized designations are prohibited. Designations
19   that are shown to be clearly unjustified or that have been made for an improper
20   purpose (e.g., to unnecessarily encumber the case development process or to impose
21   unnecessary expenses and burdens on other parties) may expose the Designating
22   Party to sanctions.
23         If it comes to a Designating Party’s attention that information or items that it
24   designated for protection do not qualify for protection, that Designating Party must
25   promptly notify all other Parties that it is withdrawing the inapplicable designation.
26         5.2    Manner and Timing of Designations. Except as otherwise provided in
27   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
28   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
     STIPULATED PROTECTIVE ORDER
     CASE NO. 2:20-CV-09085-DDP-AFM                                                 -6-
 1   under this Order must be clearly so designated before the material is disclosed or
 2   produced.
 3         Designation in conformity with this Order requires:
 4                (a)    for information in documentary form (e.g., paper or electronic
 5   documents, but excluding transcripts of depositions or other pretrial or trial
 6   proceedings), that the Producing Party affix at a minimum, the legend
 7   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”) or “HIGHLY
 8   CONFIDENTIAL – ATTORNEYS’ EYES ONLY legend” to each page that
 9   contains protected material. If only a portion of the material on a page qualifies for
10   protection, the Producing Party also must clearly identify the protected portion(s)
11   (e.g., by making appropriate markings in the margins).
12         A Party or Non-Party that makes original documents available for inspection
13   need not designate them for protection until after the inspecting Party has indicated
14   which documents it would like copied and produced. During the inspection and
15   before the designation, all of the material made available for inspection shall be
16   deemed “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
17   EYES ONLY.” After the inspecting Party has identified the documents it wants
18   copied and produced, the Producing Party must determine which documents, or
19   portions thereof, qualify for protection under this Order. Then, before producing the
20   specified documents, the Producing Party must affix the “CONFIDENTIAL legend”
21   or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY legend” to each
22   page that contains Protected Material. If only a portion of the material on a page
23   qualifies for protection, the Producing Party also must clearly identify the protected
24   portion(s) (e.g., by making appropriate markings in the margins).
25                (b)    for testimony given in depositions that the Designating Party
26   identifies the Disclosure or Discovery Material on the record, before the close of the
27   deposition all protected testimony. When it is impractical to identify separately each
28   portion of testimony that is entitled to protection and it appears that substantial
     STIPULATED PROTECTIVE ORDER
     CASE NO. 2:20-CV-09085-DDP-AFM                                                   -7-
 1   portions of the testimony may qualify for protection, the Designating Party may
 2   invoke on the record (before the deposition, hearing, or other proceeding is
 3   concluded) a right to have up to 21 days to identify the specific portions of the
 4   testimony as to which protection is sought and to specify the level of protection
 5   being asserted. Only those portions of the testimony that are appropriately
 6   designated for protection within the 21 days shall be covered by the provisions of
 7   this Stipulated Protective Order. Alternatively, a Designating Party may specify, at
 8   the deposition or up to 21 days afterwards if that period is properly invoked, that the
 9   entire transcript shall be treated as “CONFIDENTIAL” or “HIGHLY
10   CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”
11                (c)    for information produced in some form other than documentary
12   and for any other tangible items, that the Producing Party affix in a prominent place
13   on the exterior of the container or containers in which the information is stored the
14   legends “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
15   EYES ONLY.” If only a portion or portions of the information warrants protection,
16   the Producing Party, to the extent practicable, shall identify the protected portion(s).
17         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
18   failure to designate qualified information or items does not, standing alone, waive
19   the Designating Party’s right to secure protection under this Order for such material.
20   Upon timely correction of a designation, the Receiving Party must make reasonable
21   efforts to assure that the material is treated in accordance with the provisions of this
22   Order.
23   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
24         6.1    Timing of Challenges. Any Party or Non-Party may challenge a
25   designation of confidentiality at any time that is consistent with the Court’s
26   Scheduling Order.
27         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
28   resolution process under Local Rule 37-1 et seq.
     STIPULATED PROTECTIVE ORDER
     CASE NO. 2:20-CV-09085-DDP-AFM                                                   -8-
 1         6.3    Joint Stipulation. Any challenge submitted to the Court shall be via a
 2   joint stipulation pursuant to Local Rule 37-2.
 3         6.4    The burden of persuasion in any such challenge proceeding shall be on
 4   the Designating Party. Frivolous challenges, and those made for an improper
 5   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
 6   parties) may expose the Challenging Party to sanctions. Unless the Designating
 7   Party has waived or withdrawn the confidentiality designation, all parties shall
 8   continue to afford the material in question the level of protection to which it is
 9   entitled under the Producing Party’s designation until the Court rules on the
10   challenge.
11   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
12         7.1    Basic Principles. A Receiving Party may use Protected Material that is
13   disclosed or produced by another Party or by a Non-Party in connection with this
14   Action only for prosecuting, defending or attempting to settle this Action. Such
15   Protected Material may be disclosed only to the categories of persons and under the
16   conditions described in this Order. When the Action has been terminated, a
17   Receiving Party must comply with the provisions of section 13 below (FINAL
18   DISPOSITION).
19         Protected Material must be stored and maintained by a Receiving Party at a
20   location and in a secure manner that ensures that access is limited to the persons
21   authorized under this Order.
22         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
23   otherwise ordered by the court or permitted in writing by the Designating Party, a
24   Receiving Party may disclose any information or item designated
25   “CONFIDENTIAL” only to:
26                (a)    the Receiving Party’s Outside Counsel of Record in this Action,
27   as well as employees of said Outside Counsel of Record to whom it is reasonably
28   necessary to disclose the information for this Action;
     STIPULATED PROTECTIVE ORDER
     CASE NO. 2:20-CV-09085-DDP-AFM                                                  -9-
 1                (b)    the officers, directors, and employees (including House Counsel)
 2   of the Receiving Party to whom disclosure is reasonably necessary for this Action;
 3                (c)    Experts (as defined in this Order) of the Receiving Party to
 4   whom disclosure is reasonably necessary for this Action and who have signed the
 5   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 6                (d)    the court and its personnel;
 7                (e)    court reporters and their staff;
 8                (f) professional jury or trial consultants, mock jurors, and Professional
 9   Vendors to whom disclosure is reasonably necessary for this Action and who have
10   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
11                (g)    the author or recipient of a document containing the information
12   or a custodian or other person who otherwise possessed or knew the information;
13                (h)    during their depositions, witnesses, and attorneys for witnesses,
14   in the Action to whom disclosure is reasonably necessary provided: (1) the deposing
15   party requests that the witness sign the form attached as Exhibit 1 hereto; and (2)
16   they will not be permitted to keep any confidential information unless they sign the
17   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
18   agreed by the Designating Party or ordered by the court. Pages of transcribed
19   deposition testimony or exhibits to depositions that reveal Protected Material may
20   be separately bound by the court reporter and may not be disclosed to anyone except
21   as permitted under this Stipulated Protective Order; and
22                (i)    any mediator or settlement officer, and their supporting
23   personnel, mutually agreed upon by any of the parties engaged in settlement
24   discussions.
25         7.3 Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

26   ONLY” Information or Items. Unless otherwise ordered by the court or permitted in

27   writing by the Designating Party, a Receiving Party may disclose any information or

28   item designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” only
     STIPULATED PROTECTIVE ORDER
     CASE NO. 2:20-CV-09085-DDP-AFM                                                 - 10 -
 1   to:
 2
                  (a) the Receiving Party’s Outside Counsel of Record in this action, as
 3
     well as employees of said Outside Counsel of Record to whom it is reasonably
 4
     necessary to disclose the information for this litigation and who have signed the
 5
     “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
 6
     A;
 7
                  (b) Experts of the Receiving Party (1) to whom disclosure is reasonably
 8
     necessary for this litigation, (2) who have signed the “Acknowledgment and
 9
     Agreement to Be Bound” (Exhibit A), and (3) as to whom the procedures set forth in
10
     paragraph 7.4(a)(1), below, have been followed];
11
                  (c) the court and its personnel;
12
                  (d) court reporters and their staff, professional jury or trial consultants,
13
     and Professional Vendors to whom disclosure is reasonably necessary for this
14
     litigation and who have signed the “Acknowledgment and Agreement to Be Bound”
15
     (Exhibit A); and
16
                  (e) the author or recipient of a document containing the information or
17
     a custodian or other person who otherwise possessed or knew the information.
18
                  7.4 Procedures for Approving or Objecting to Disclosure of “HIGHLY
19
     CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or Items to
20
     Designated House Counsel or Experts.
21
                  (a)(1) Unless otherwise ordered by the court or agreed to in writing by
22
     the Designating Party, a Party that seeks to disclose to an Expert (as defined in this
23
     Order) any information or item that has been designated “HIGHLY
24
     CONFIDENTIAL – ATTORNEYS’ EYES ONLY” pursuant to paragraph 7.3(c)
25
     first must make a written request to the Designating Party that (1) identifies the
26
     general categories of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
27
     information that the Receiving Party seeks permission to disclose to the Expert, (2)
28
     STIPULATED PROTECTIVE ORDER
     CASE NO. 2:20-CV-09085-DDP-AFM                                                   - 11 -
 1   sets forth the full name of the Expert and the city and state of his or her primary
 2   residence, (3) attaches a copy of the Expert’s current resume, (4) identifies the
 3   Expert’s current employer(s), (5) identifies each person or entity from whom the
 4   Expert has received compensation or funding for work in his or her areas of
 5   expertise or to whom the expert has provided professional services, including in
 6   connection with a litigation, at any time during the preceding five years, and (6)
 7   identifies (by name and number of the case, filing date, and location of court) any
 8   litigation in connection with which the Expert has offered expert testimony,
 9   including through a declaration, report, or testimony at a deposition or trial, during
10   the preceding five years.
11                (b) A Party that makes a request and provides the information specified
12   in the preceding respective paragraph may disclose the subject Protected Material to
13   the identified Expert unless, within 14 days of delivering the request, the Party
14   receives a written objection from the Designating Party. Any such objection must
15   set forth in detail the grounds on which it is based.
16                (c) A Party that receives a timely written objection must meet and
17   confer with the Designating Party (through direct voice to voice dialogue) to try to
18   resolve the matter by agreement within seven days of the written objection. If no
19   agreement is reached, the Party seeking to make the disclosure to the Expert may
20   file a motion as provided in Civil Local Rule 7 (and in compliance with Civil Local
21   Rule 79-5, if applicable) seeking permission from the court to do so. Any such
22   motion must describe the circumstances with specificity, set forth in detail the
23   reasons why the disclosure to Designated House Counsel or the Expert is reasonably
24   necessary, assess the risk of harm that the disclosure would entail, and suggest any
25   additional means that could be used to reduce that risk. In addition, any such motion
26   must be accompanied by a competent declaration describing the parties’ efforts to
27   resolve the matter by agreement (i.e., the extent and the content of the meet and
28   confer discussions) and setting forth the reasons advanced by the Designating Party
     STIPULATED PROTECTIVE ORDER
     CASE NO. 2:20-CV-09085-DDP-AFM                                                 - 12 -
 1   for its refusal to approve the disclosure.
 2         In any such proceeding, the Party opposing disclosure to the Expert shall bear
 3   the burden of proving that the risk of harm that the disclosure would entail (under
 4   the safeguards proposed) outweighs the Receiving Party’s need to disclose the
 5   Protected Material to its Designated House Counsel or Expert.
 6   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
           IN OTHER LITIGATION
 7
 8         If a Party is served with a subpoena or a court order issued in other litigation
 9   that compels disclosure of any information or items designated in this Action as
10   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
11   ONLY” that Party must:
12                (a)    promptly notify in writing the Designating Party. Such
13   notification shall include a copy of the subpoena or court order;
14                (b)    promptly notify in writing the party who caused the subpoena or
15   order to issue in the other litigation that some or all of the material covered by the
16   subpoena or order is subject to this Protective Order. Such notification shall include
17   a copy of this Stipulated Protective Order; and
18                (c)    cooperate with respect to all reasonable procedures sought to be
19   pursued by the Designating Party whose Protected Material may be affected.
20         If the Designating Party timely seeks a protective order, the Party served with
21   the subpoena or court order shall not produce any information designated in this
22   action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
23   EYES ONLY” before a determination by the court from which the subpoena or
24   order issued, unless the Party has obtained the Designating Party’s permission. The
25   Designating Party shall bear the burden and expense of seeking protection in that
26   court of its confidential material and nothing in these provisions should be construed
27   as authorizing or encouraging a Receiving Party in this Action to disobey a lawful
28   directive from another court.
     STIPULATED PROTECTIVE ORDER
     CASE NO. 2:20-CV-09085-DDP-AFM                                                  - 13 -
 1   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
 2         PRODUCED IN THIS LITIGATION

 3         (a)    The terms of this Order are applicable to information produced by a
 4   Non-Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY
 5   CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” Such information produced by
 6   Non-Parties in connection with this litigation is protected by the remedies and relief
 7   provided by this Order. Nothing in these provisions should be construed as
 8   prohibiting a Non-Party from seeking additional protections.
 9         (b)    In the event that a Party is required, by a valid discovery request, to
10   produce a Non-Party’s confidential information in its possession, and the Party is
11   subject to an agreement with the Non-Party not to produce the Non-Party’s
12   confidential information, then the Party shall:
13                (1)    promptly notify in writing the Requesting Party and the Non-
14   Party that some or all of the information requested is subject to a confidentiality
15   agreement with a Non-Party;
16                (2)    promptly provide the Non-Party with a copy of the Stipulated
17   Protective Order in this Action, the relevant discovery request(s), and a reasonably
18   specific description of the information requested; and
19                (3)    make the information requested available for inspection by the
20   Non-Party, if requested.
21         (c)    If the Non-Party fails to seek a protective order from this court within
22   14 days of receiving the notice and accompanying information, the Receiving Party
23   may produce the Non-Party’s confidential information responsive to the discovery
24   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
25   not produce any information in its possession or control that is subject to the
26   confidentiality agreement with the Non-Party before a determination by the court.
27   Absent a court order to the contrary, the Non-Party shall bear the burden and
28   expense of seeking protection in this court of its Protected Material.
     STIPULATED PROTECTIVE ORDER
     CASE NO. 2:20-CV-09085-DDP-AFM                                                 - 14 -
 1   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 2         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 3   Protected Material to any person or in any circumstance not authorized under this
 4   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
 5   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
 6   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
 7   persons to whom unauthorized disclosures were made of all the terms of this Order,
 8   and (d) request such person or persons to execute the “Acknowledgment and
 9   Agreement to Be Bound” that is attached hereto as Exhibit A.
10   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
           PROTECTED MATERIAL
11
12         When a Producing Party gives notice to Receiving Parties that certain
13   inadvertently produced material is subject to a claim of privilege or other protection,
14   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
15   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
16   may be established in an e-discovery order that provides for production without
17   prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar
18   as the parties reach an agreement on the effect of disclosure of a communication or
19   information covered by the attorney-client privilege or work product protection, the
20   parties may incorporate their agreement in the stipulated protective order submitted
21   to the court.
22   12.   MISCELLANEOUS
23         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
24   person to seek its modification by the Court in the future.
25         12.2 Right to Assert Other Objections. By stipulating to the entry of this
26   Protective Order, no Party waives any right it otherwise would have to object to
27   disclosing or producing any information or item on any ground not addressed in this
28   Stipulated Protective Order. Similarly, no Party waives any right to object on any
     STIPULATED PROTECTIVE ORDER
     CASE NO. 2:20-CV-09085-DDP-AFM                                                - 15 -
 1   ground to use in evidence of any of the material covered by this Protective Order.
 2         12.3 Filing Protected Material. A Party that seeks to file under seal any
 3   Protected Material must comply with Local Civil Rule 79-5. Protected Material may
 4   only be filed under seal pursuant to a court order authorizing the sealing of the
 5   specific Protected Material at issue. If a Party’s request to file Protected Material
 6   under seal is denied by the court, then the Receiving Party may file the information
 7   in the public record unless otherwise instructed by the court.
 8   13.   FINAL DISPOSITION
 9         After the final disposition of this Action, as defined in paragraph 4, within 60
10   days of a written request by the Designating Party, each Receiving Party must return
11   all Protected Material to the Producing Party or destroy such material. As used in
12   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
13   summaries, and any other format reproducing or capturing any of the Protected
14   Material. Whether the Protected Material is returned or destroyed, the Receiving
15   Party must submit a written certification to the Producing Party (and, if not the same
16   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
17   (by category, where appropriate) all the Protected Material that was returned or
18   destroyed and (2) affirms that the Receiving Party has not retained any copies,
19   abstracts, compilations, summaries or any other format reproducing or capturing any
20   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
21   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
22   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
23   reports, attorney work product, and consultant and expert work product, even if such
24   materials contain Protected Material. Any such archival copies that contain or
25   constitute Protected Material remain subject to this Protective Order as set forth in
26   Section 4 (DURATION).
27   14.   VIOLATION
28         Any violation of this Order may be punished by appropriate measures
     STIPULATED PROTECTIVE ORDER
     CASE NO. 2:20-CV-09085-DDP-AFM                                                  - 16 -
 1   including, without limitation, contempt proceedings and/or monetary sanctions.
 2
 3   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 4   DATED: May 17, 2021
 5
 6   /s/ Steven D. Moore
 7   Attorneys for Plaintiff

 8
 9   DATED: May 17, 2021
10
11   /s/ Nihat Deniz Bayramoglu
12   Attorneys for Defendant

13
14
15   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
16
17   DATED: 5/18/2021
18
19
20   ____________________________________
     HON. ALEXANDER F. MacKINNON
21
     United States Magistrate Judge
22
23
24
25
26
27
28
     STIPULATED PROTECTIVE ORDER
     CASE NO. 2:20-CV-09085-DDP-AFM                                            - 17 -
 1                                         EXHIBIT A
 2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3   I, _____________________________ [print or type full name], of
 4   _________________ [print or type full address], declare under penalty of perjury that
 5   I have read in its entirety and understand the Stipulated Protective Order that was
 6   issued by the United States District Court for the Central District of California on
 7   [date] in the case of ___________ [insert formal name of the case and the number
 8   and initials assigned to it by the court]. I agree to comply with and to be bound by
 9   all the terms of this Stipulated Protective Order and I understand and acknowledge
10   that failure to so comply could expose me to sanctions and punishment in the nature
11   of contempt. I solemnly promise that I will not disclose in any manner any
12   information or item that is subject to this Stipulated Protective Order to any person or
13   entity except in strict compliance with the provisions of this Order.
14   I further agree to submit to the jurisdiction of the United States District Court for the
15   Central District of California for enforcing the terms of this Stipulated Protective
16   Order, even if such enforcement proceedings occur after termination of this action.
17   I hereby appoint __________________________ [print or type full name] of
18   _______________________________________ [print or type full address and
19   telephone number] as my California agent for service of process in connection with
20   this action or any proceedings related to enforcement of this Stipulated Protective
21   Order.
22   Date: ______________________________________
23   City and State where sworn and signed: _________________________________
24
25   Printed name: _______________________________
26
27   Signature: __________________________________
28
     STIPULATED PROTECTIVE ORDER
     CASE NO. 2:20-CV-09085-DDP-AFM                                                  - 18 -
